Citation Nr: 0916389	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  02-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  The Veteran died on June [redacted], 2001.  The 
appellant is the Veteran's widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision in which the RO denied 
appellant's claim for service connection for the cause of the 
Veteran's death and entitlement to Dependents' Educational 
Assistance under Chapter 35, United States Code.  In January 
2002, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2002, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2002.

In June 2002, the RO granted the appellant's claim for 
Dependents' Educational Assistance, representing a full grant 
of that benefit sought.  

In October 2003, the Board remanded the claim for service 
connection for the cause of the Veteran's death to the RO for 
further development.  After completing the requested 
development to the extent possible, the Appeals Management 
Center (AMC) in Washington, DC continued the denial of the 
claim (as reflected in an August 2005 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.  

In January 2006, the Board denied service connection for the 
cause of the Veteran's death.  In February 2006, the 
appellant filed a motion for reconsideration of the January 
2006 Board decision.  In May 2006, a Deputy Vice-Chairman of 
the Board denied the appellant's motion for reconsideration 
under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) 
and 38 C.F.R. §§ 20.1000, 20.1001 (2008).

The appellant appealed the January 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2008, the Court issued a single-judge decision, 
affirming the Board's January 2006 decision.  The appellant 
filed a timely motion for reconsideration, which was granted.  
The Court withdrew the January 2008 decision, and, in March 
2008, issued a single-judge Memorandum Decision, affirming 
the January 2006 Board decision, but remanding the issue of 
entitlement to accrued benefits for consideration.  

In September 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) affirmed the Court's 
decision, finding no legal error in the conclusion that the 
Veteran's service-connected disabilities were not causally 
connected to his death, and dismissed the appellant's 
remaining arguments, finding that they each challenged a 
factual conclusion reached by the Board or the Court and 
failed to raise a constitutional issue.  The case has now 
been returned to the Board for readjudication.

For the reasons expressed below, the claim for accrued 
benefits-for which the appellant has completed the first of 
two actions required to place this matter in appellate 
status-is being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required.

As a final preliminary matter, the Board notes that, in her 
January 2007 brief to the Court, the appellant argued that 
the Veteran was in the same condition in 1989 as in December 
1999, and that this timeframe of 11 years would entitle her 
to benefits if the Court did not allow service-connected 
death.  In making this argument, she cited to 38 C.F.R. 
§ 3.22(a).  However, a claim for Dependency and Indemnity 
Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. 
§ 1318, has not yet been addressed by the RO.  As such, this 
matter is not properly before the Board, and is thus referred 
to the RO for appropriate action.  Also in a May 2007 brief 
to the Court, the appellant alleged clear and unmistakable 
error (CUE) in an April 1993 rating decision, in which the RO 
assigned a noncompensable (0 percent) rating for right hip 
arthritis.  She added that there was also error in the 
subsequent assignment of a 20 percent rating for arthritis of 
the right hip and in the 10 percent rating assigned for the 
Veteran's skin disorder.  These matters have also not been 
addressed by the RO.  As such, these matters are not properly 
before the Board, and are also referred to the RO for 
appropriate action.  


REMAND

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed two years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000(a) (2008).

The governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse.   
See 38 U.S.C.A. § 5121(a).  The statute, as interpreted by 
the Court, provides for 1) "benefits awarded but unpaid" 
which are periodic payments to which an individual was 
entitled to at death under existing ratings for decisions, or 
2) "accrued benefits" which are periodic monetary benefits 
based on evidence in the file at the date of an entitled 
individual's death and due and unpaid for a period not to 
exceed two years.  See Bonny v. Principi, 16 Vet. App. 504, 
507 (2002).

As noted above, in the November 2001 rating decision, the RO 
denied service connection for the cause of the Veteran's 
death.  In the December 2001 notice letter accompanying that 
decision, it was noted that the appellant's claim for death 
pension was approved, and that the RO had also considered 
entitlement to accrued benefits, but that there were no 
accrued benefits.  Although the rating decision included an 
explanation as to why the claim for entitlement to service 
connection for the cause of the Veteran's death was denied, 
there was no explanation as to why there were no accrued 
benefits.  Further, the issue of entitlement to accrued 
benefits was not listed as an issue on the rating decision 
itself.  

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  The term "pending claim" 
means an application, formal or informal, which has not been 
finally adjudicated.  38 C.F.R. § 3.160(c) (2008); see also 
Taylor v. Nicholson, 21 Vet. App. 126 (2007) (finding that a 
veteran's claim for an earlier effective date was pending at 
time of his death, for purposes of his widow's accrued 
benefits claim, where claim was not finally adjudicated at 
time of veteran's death, as time remained in which a NOD with 
the RO decision otherwise could have been filed).

The term "finally adjudicated claim" means an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).  See 
also 38 C.F.R. §§ 20.1103, 20.1104.  The Board notes that the 
Veteran did have claims pending at the time of his death.  

In an August 2000 rating decision, the RO, continued a 10 
percent rating for multiple sebaceous cysts over the entire 
upper body; granted service connection and assigned an 
initial 20 percent rating for degenerative arthritis, 
cervical spine, effective December 23, 1999; granted service 
connection and assigned an initial 10 percent rating for 
degenerative arthritis, left shoulder, effective December 23, 
1999; granted service connection and assigned an initial 20 
percent rating for degenerative arthritis, left hip, right 
knee, left knee, and right ankle, effective September 29, 
1992; granted service connection and assigned an initial 10 
percent rating for degenerative arthritis, lumbar spine, 
effective December 23, 1999; and assigned 30 percent ratings, 
each, for degenerative arthritis, status post right and left 
knee replacement, each effective December 23, 1999; and 
noncompensable (0 percent) ratings, each, for degenerative 
arthritis of the right ankle, right hip, and left hip, each 
effective December 23, 1999.  In the August 2000 rating 
decision, the RO also denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  An August 2000 letter notified the 
Veteran of this rating decision.  In a February 2001 rating 
decision, the RO, granted entitlement to a TDIU, and 
established basic eligibility to Dependents' Educational 
Assistance, each effective December 23, 1999.  A February 
2001 letter notified the Veteran of this rating decision.  In 
June 2001, prior to expiration of the one-year period in 
which to appeal the August 2000 or February 2001 rating 
decisions, the Veteran died.  

The appellant filed a claim for accrued benefits in June 
2001, within one-year of the notice of the August 2000 and 
February 2001 rating decisions.  In the December 2001 notice 
letter informing the appellant of the November 2001 rating 
decision, the RO stated that there were no accrued benefits.  
In correspondence received in January 2002, the appellant 
stated that VA had denied the Veteran aid and attendance, 
even though he had been housebound for the last ten years of 
his life, and added that the Veteran's life could have been 
so much better if he had been awarded "Service Connected 
Permanent with Unemployability" 10 to 15 years earlier, when 
he should have qualified for it.  Thus, the Board finds that 
that appellant's January 2002 correspondence is, effectively, 
disagreeing with the denial of accrued benefits.  

By filing a timely NOD with the December 2001 denial of 
accrued benefits, the appellant has initiated appellate 
review on that issue; however, VA has yet to issue a SOC with 
respect to that claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).  

Moreover, the Board points out that, in the SOC, the RO 
should properly consider the underlying merits of the claim 
for accrued benefits.  In this regard, in the March 2008 
Memorandum Decision, the Court pointed out that, when VA 
receives a claim for DIC, it is required to automatically 
consider whether the claimant is entitled to accrued benefits 
as well.  See 38 U.S.C.A. § 5101(b)(1).  The Court further 
noted that the Veteran had established entitlement to 
benefits for individual unemployability at the time of his 
death and, since the appellant filed her claim for DIC within 
one year of the Veteran's death, VA should have addressed her 
eligibility for accrued benefits.  See Memorandum Decision at 
p. 4.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the appellant and 
her representative a SOC addressing the 
merits of the claim for accrued benefits, 
along with a VA Form 9, and afford them 
the appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  The appellant and her 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
the claim of entitlement to  accrued 
benefits -a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

